      Case 2:21-cv-00040 Document 38 Filed on 08/16/21 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 16, 2021
                       UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

RICHARD SCOTT SHAFER, et al,              §
                                          §
        Plaintiffs,                       §
VS.                                       § CIVIL ACTION NO. 2:21-CV-040
                                          §
MICHAEL RUTLEDGE, et al,                  §
                                          §
        Defendants.                       §

                                      ORDER

       Before the Court is Thomas Twiss’s “Answer” (D.E. 37), seeking additional time

to pay the filing fee for this action. The Court STRIKES the request (D.E. 37) because

the Court reinstated this case on Plaintiff Richard Scott Shafer’s motion, only as it

pertains to Plaintiff Richard Scott Shafer—individually, and not as a class action.

Pursuant to the findings and conclusions contained in the Court’s Order Adopting

Memorandum and Recommendation (D.E. 21), the Court again ORDERS that Plaintiffs’

Motion to Certify Plaintiffs in a Class (D.E. 6) is DENIED and the claims of Plaintiff

Twiss are DISMISSED WITHOUT PREJUDICE.

       ORDERED this 16th day of August, 2021.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




1/1
